Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The instant application having Application No. 15924047 has a total of 15 claims pending in the application, all of which are ready for examination by the examiner.

I. ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
Information Disclosure Statement
As required by M.P.E.P 609(c), the applicant’s submissions of the Information Disclosure Statements dated 3/28/2018 and 3/16/2018 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

II. REJECTIONS NOT BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9965718 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are not patentably distinct as shown below. 

US 9965718 B2
Examiners Note
A neural architecture comprising:
Claim 1: A neural architecture…

A plurality of electronic neurons
Claim 1: a plurality of neurons

A plurality of electronic axons
Claim 1: A plurality of axons

A crossbar memory array maintaining a plurality of synaptic weights corresponding to a plurality of electronic synapses interconnecting the axons and the neurons 
Claim 1: a memory array comprising a plurality of bits, wherein the bits represent a plurality of synaptic weights interconnecting a plurality of axons to a plurality of neurons… wherein the weight matrix includes the same number of rows and columns 
Here the primary difference is the use of a crossbar, which is a well-known type of memory array that would be obvious to one of ordinary skill in the art seeking to use an array of rows and columns for memory based systems. 
Wherein the crossbar memory array is organized based on a recursive array layout to provide transposable access to the synaptic weights, thereby reducing a number of memory accesses of the 

Claim 4: Wherein providing transposable access to the weight matrix comprises 



	As can be shown above, the claims of the instant application are met by the limitations of claims 1-5 of Patent No. 9965718 B2 beyond small differences such as the use of the well-known memory device such as the crossbar. Therefore the claims are rejected under obvious type non-statutory double patenting.
	As per claims 2-15, these claims are rejected on the ground of nonstatutory double patenting over claims 1-5 for similar reasons given above. 

Double Patenting
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9218564 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are not patentably distinct as shown below. 
Instant Application
US 9965718 B2
Examiners Note
A neural architecture comprising:
Claim 1: Synapses interconnecting multiple axons with multiple neurons

A plurality of electronic neurons
Claim 1: Synapses interconnecting multiple axons with multiple neurons


Claim 1: Synapses interconnecting multiple axons with multiple neurons

A crossbar memory array maintaining a plurality of synaptic weights corresponding to a plurality of electronic synapses interconnecting the axons and the neurons 
Claim 1: Synapses interconnecting multiple axons with multiple neurons … synaptic weights are maintained in an array based on a recursive array layout 
Here the primary difference is the use of a crossbar, which is a well-known type of memory array that would be obvious to one of ordinary skill in the art seeking to use an array of rows and columns for memory based systems. 
Wherein the crossbar memory array is organized based on a recursive array layout to provide transposable access to the synaptic weights, thereby reducing a number of memory accesses of the crossbar memory array and increasing performance of the crossbar memory array
Claim 1: wherein said array is divided into multiple blocks based on a  recursive array layout to facilitate transposable access to said synaptic weights  




	As can be shown above, the claims of the instant application are met by the limitations of claims 1-13 of Patent No. 9218564 B2 beyond small differences such as the use of the well-known memory device such as the crossbar. Therefore the claims are rejected under obvious type non-statutory double patenting.

III. REJECTIONS BASED ON PRIOR ART
Examiners Note: Some rejections will be followed by an ‘EN’ that will denote an examiners note. This will be placed to further explain a rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Afifi et al (“Implementation of Biologically Plausible Spiking Neural Network Models on the Memristor Crossbar-based CMOS/Nano Circuits”) in view of Lim et al (“Evaluating ISA Support and Hardware Support for Recursive Data Layouts”). 
1, 6, and 11, Afifi discloses, “A neural architecture, comprising:” (abstract; EN: this denotes the system being used to build a neural network). 
“A plurality of electronic neurons” (abstract; EN: this denotes it made up of neurons). 
“A plurality of electronic axons” (abstract; EN: this denotes a plurality of axons). 
“a crossbar memory array maintaining a plurality of synaptic weights corresponding to a plurality of electronic synapses interconnecting the axons with the neurons”  and “synaptic weights” (Pg.564, particularly section III; EN :this denotes the use of a crossbar to hold synaptic weights. It further denotes axons connecting the different neurons).  
“Wherein the crossbar memory array is organized … to provide … access to the synaptic weights” (Pg.564, particularly section III; EN: this denotes the use of a crossbar to hold synaptic weights. It further denotes axons connecting the different neurons).  
However, Afifi fails to explicitly disclose, “Wherein the crossbar memory array is organized based on a recursive array layout to provide transposable access to the …, thereby reducing a number of memory accesses of the crossbar memory array and increasing performance of the crossbar memory array.”    
Lim discloses, “Wherein the crossbar memory array is organized based on a recursive array layout to provide transposable access to the …, thereby reducing a number of memory accesses of the crossbar memory array and increasing performance of the crossbar memory array”    (Pg.99, particularly section 3.1; EN; this denotes using a Morton index, a recursive layout array, with a crossbar for more efficient memory access. The reduction of number of memory accesses and increasing performance is intended use, and met by the use of the recursive array layout). 
Afifi and Lim are analogous art because both involve crossbars. 

	The motivation for doing so would be to make use of Morton ordering to “improve locality” (Lim, Pg.95, Introduction section, first paragraph) or in the case of Afifi, use the improved locality for the crossbar. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of crossbars to combine the work of Afifi and Lim in order to make use of the Morton indexing scheme to improve efficiency of the crossbar accesses.
	

Claim Rejections - 35 USC § 103
Claims 2, 4-5, 7, 9-10, 12, and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Afifi et al (“Implementation of Biologically Plausible Spiking Neural Network Models on the Memristor Crossbar-based CMOS/Nano Circuits”) in view of Lim et al (“Evaluating ISA Support and Hardware Support for Recursive Data Layouts”) and Mattausch et al (US 20050125594 A1). 
As per claims 2, 7, and 12, Afifi discloses, “an access module configured to control memory accesses of the crossbar memory array…” (Pg.564, particularly section 3; EN: this denotes use of the crossbar, which inherently includes some method of controlling memory access of the array). 
Lim discloses, “On the recursive array layout” (Pg.99, particularly section 3.1; EN; this denotes using a Morton index, a recursive layout array).

Mattausch discloses, “Wherein each memory access is sequenced over a pre-determined number of sub-steps within a time step” (Pg.7, particularly paragraphs 0090-0091; EN: this denotes the substeps per cycle (i.e. time step) for use of the cross bar memory). 
Afifi and Mattausch are analogous art because both involve crossbars. 
Before the effective filing date it would have been obvious to one skilled in the art of crossbars to combine the work of Afifi and Mattausch in order to have a pre-determined number of sub-steps per time step.
	The motivation for doing so would be to make use of “read and write operations according to the access process” (Mattausch, Pg.7, paragraph 0089) or in the case of Afifi, allow those steps to perform the read/write access of the Crossbar. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of crossbars to combine the work of Afifi and Mattausch in order to have a pre-determined number of sub-steps per time step.
As per claims 4, 9, and 14, Afifi fails to explicitly discloses, “Wherein a memory access of the crossbar memory array is one of a read access or a write access of the crossbar memory array.”
Mattausch discloses, “Wherein a memory access of the crossbar memory array is one of a read access or a write access of the crossbar memory array” (Pg.7, particularly paragraphs 0089; EN: this denotes using read/write accesses with a crossbar). 
Afifi and Mattausch are analogous art because both involve crossbars. 

	The motivation for doing so would be to make use of “read and write operations according to the access process” (Mattausch, Pg.7, paragraph 0089) or in the case of Afifi, allow those steps to perform the read/write access of the Crossbar. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of crossbars to combine the work of Afifi and Mattausch in order to read/write with a crossbar.
As per claims 5, 10, and 15, Afifi discloses, “synaptic weights” (Pg.564, particularly section III; EN: this denotes the use of a crossbar to hold synaptic weights). 
Lim discloses, “wherein providing transposable access … reduces read accesses and write accesses of the crossbar memory array per neuronal spike event generated by the neurons” (Pg.99, particularly section 3.1; EN; this denotes using a Morton index, a recursive layout array, with a crossbar for more efficient memory access. The reduction of read/write accesses is intended use).

Allowable Subject Matter
Claims 3, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BEN M RIFKIN/Primary Examiner, Art Unit 2198